DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to “cursor-representative information”, “cursor system”, “cursor graphic”, classified in G06F3/033.
Group IIs 36-48, drawn to transmitting information to a remote computer system for execution and return result, classified in G06F9/54.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because they are separately usable. The subcombination has separate utility such as Invention I has a separate utility such as controlling input cursor; Invention II has a separate utility such as remotely processing data.
During a telephone conversation with Attorney David Powsner on September 24, 2021, a provisional election was made without traverse to prosecute the invention of group II, claims 36-48.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-19 of U.S. Patent No. 10,824,326 (Patent ‘326, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of claims 36-48 of current application are already includes in claims 1-10, 17-19 of Patent ‘326. See tables below.
Table I:
Current Application 17/075,283
US. Patent No. 10,824,326
36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48
1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, 18, 19, respectively


Table II:
Current Application 17/075,283
US. Patent No. 10,824,326
36.  A patient treatment system for patient dialysis, comprising: 

one or more patient treatment apparatus comprising dialysis equipment;  

a digital data processor that is coupled for communications with the treatment apparatus and that collects patient data therefrom;  





the digital data processor performing 
one or more functions with respect to the treatment apparatus;  


the digital data processor transmitting information to a remote computer system that (i) facilitates execution of one or more of said 


wherein the remote computer system executes 
mathematical/statistical libraries to facilitate execution of that function.


one or more treatment apparatus comprising dialysis equipment;  

a digital data processor that is coupled for communications with the treatment apparatus;  

a user interface device that is coupled for communications with the digital data 
processor and with the one or more treatment apparatus;  

the digital data processor performing one or more functions with respect to the user interface device and/or the treatment apparatus;  

the digital data processor transmitting 
information to a remote computer system to facilitate execution of one or more 


the remote computer system generating bit patterns and other representations of the text and graphics defining those user interfaces, and the digital data processor driving those bit patterns and other representations to the user interface device.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagner et al. (US. Patent App. Pub. No. 2009/0306573, "Gagner" hereinafter) in view of Moll et al. (US. Patent App. Pub. No. 2004/0220832, "Moll").
As per claim 36, as shown in Fig. 1, Gagner teaches a patient treatment system for patient dialysis, comprising: 
one or more patient treatment apparatus comprising dialysis equipment (dialysis unit 110, ¶ [28]); 
a digital data processor (gateway120) that is coupled for communications with the treatment apparatus and that collects patient data therefrom (¶ [29-30], “the gateway unit 120 is adapted to provide a bidirectional exchange of data between the remote host 140 and the dialysis unit 110”. Also, in ¶ [10], “the dialysis unit is adapted to transmit at least one effect parameter to the remote host via the gateway unit”); 
the digital data processor transmitting information to a remote computer system that (i) facilitates execution of one or more of said functions and that (ii) returns information to the digital data processor with respect thereto (¶ [29], “Specifically, the gateway unit 120 is adapted to receive therapy result Dr; Dh and patient status data Dbp and Dw over the wireless interface 120W.  The gateway unit 120 is also adapted to receive control data Dctr1 from the remote host 140 via the interface 125 and to forward the control data Dctr1 over the wireless interface 120W to the dialysis unit 110”).
the digital data processor performing one or more functions with respect to the treatment apparatus; 5Application No: (n/a) Docket No.: 106114.0087.CON.USwherein the one or more functions performed by the digital data processor include analyzing the patient data and   
wherein the remote computer system executes mathematical/statistical libraries to facilitate execution of that function.  
Moll teaches a very similar method of a patient treatment system for patient dialysis by a remote physician as shown in Fig. 1 (¶ [30-31]) comprising a dialyzer 12, a digital data processor (a PC, ¶ [16, 31]), user interface device (monitor includes in video terminal 16), in which the dialysis station permits a bidirectional data communication between the physician place and each patient place (¶ [10]), and also teaches the digital data processor performing one or more functions with respect to the treatment apparatus; 5Application No: (n/a) Docket No.: 106114.0087.CON.USwherein the one or more functions performed by the digital data processor include analyzing the patient data (¶ [31-35], i.e. the PC reads the patient data input from the dialyzer 12 is collected (Fig. 3-5), documented, and sent to the server 20 and the respective physician place 24, 26) and wherein the remote computer system executes mathematical/statistical libraries to facilitate execution of that function (¶ [35], i.e. “Instructions to the operating personnel are sent from the physician place 24, 26 to the patient place 10” based on the input data entered as shown in Fig. 3-5. The “function” here is interpreted as the treatment instructions to be executed provided by the physicians at the remote computers 24, 26 based on the database at the server 20 (mathematical/statistical libraries) as shown in Fig. 6-8 referring to ¶ [41-43]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Moll in combination with the method as taught by Gagner as addressed above, the advantage is to 
As per claim 37, the combined Gagner-Moll also teaches wherein the digital data processor is coupled for communications with the treatment apparatus via a first communications link, and wherein the digital data processor is coupled for communications with a user interface device via a second communications link (see Gagner, Fig.1, the gateway unit 120 connected with the dialysis unit 110 and connected with the user interface device 118 via two different communication links). 
As per claim 38, the combined Gagner-Moll also teaches wherein the user interface device is remote (see Gagner, Fig. 1, the PDA device is remote from the gateway unit 120. It should be noted that the claim language does not specify what device the user interface device is remote from).
As per claim 39, the combined Gagner-Moll wherein one or more of the first communications link and the second communications link are wireless ((Gagner, Fig. 1, the dialysis 110 wirelessly connecting with the gateway unit 120 (¶ [28-29]), and the PDA, a laptop or smart phone 118 wirelessly connected to the gateway unit (¶ [41]).
As per claim 40, the combined Gagner-Moll further teaches wherein one or more of the first communications link and the second communications link are Bluetooth communications links (Gagner, ¶ [28]).  
As per claim 41, as addressed in claim 40, the combined Gagner-Moll does also teach wherein the second communications link is a wireless communication link.  
As per claim 42, as addressed above, the combined Gagner-Moll does teach wherein the second communications link is a networked communications link.  
wherein the digital data processor is a stand-alone device (Gagner, Fig. 1, the gateway unit 120 is a standalone device)
As per claim 44, as shown in Fig. 1 of Gagner, the combined Gagner-Moll does teach wherein the digital data processor is a stand-alone device with respect to one or more of the treatment apparatus and a user interface device (gateway unit 120 is a stand-alone device with respect to the dialysis device 110 and the user interface device 118).  
As per claim 45, as addressed claim 44, the combined Gagner-Moll does also teach wherein the digital data processor is a stand-alone device with respect to both the treatment apparatus and the user input device (see Gagner, Fig. 1). 
As per claim 46, the combined Gagner-Moll does also teach wherein the dialysis equipment is peritoneal dialysis equipment (Gagner, ¶ [2, and 28]).
As per claim 47, the combined Gagner-Moll also teach wherein the dialysis equipment includes first and second dialysis apparatus (see Gagner, Fig. 1, ¶ [36-37], i.e. the dialysis unit 110 and the blood pressure monitor 115, which is used as part of the treatment).
As per claim 48, referring to claim 47 above, the combined Gagner-Moll does also teach wherein the first and second dialysis apparatus are in communications coupling with the digital data processor wirelessly (Gagner, ¶ [28-29, 36]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
 can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611